Title: To George Washington from Henry Laurens, 5 November 1777
From: Laurens, Henry
To: Washington, George



Sir.
York Town [Pa.] 5th Novemr 1777

I had the honour of addressing you yesterday in a Letter which from unavoidable delay will accompany this.
I now forward two Extracts from the Minutes of Congress both dated the 4th Inst.—One containing an Order founded upon a Report from the Marine Committee relative to the Continental Frigates & other Navigation at & near Borden Town submitted to your Excellency for approbation & in that event requiring necessary assistance for the construction & management of Batteries to be erected. The other minute testifying the attention of Congress to the Merits of such of the Officers

& Troops of the United States as are specially recited in the Resolves, in order that the several Votes upon this occasion may be made public in the Army under Your Excellency’s Command.
I beg the liberty of passing under Your Excellency’s protection Letters to Commodore Hazelwood Colonel Green & Lieutt Colo. Smith containing severally the Vote of Congress respecting each of those brave Officers. permit me also Sir, to trouble you with a packet for the Honorable Mr Speaker of Assembly in Delaware & to request you will order it to be forwarded by the first conveyance. I have the honour to be with great Respect & Regard Sir Your Excellency’s Most obedt humble Servant

Henry Laurens, Presidt in Congress


P.S.—P.M. the 5th November. Since writing as above Congress have confirmed several Resolutions for the disposition of the Troops in the Eastern & Northern departments, for the Recovery & protection of North River, the reinforcing the Main Army near Philadelphia & other matters, which extended & Certified Your Excellency will find under cover with this & to which I beg leave to refer.


H.L.
